Citation Nr: 1520482	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetic retinopathy, as secondary to service-connected disability.

2. Entitlement to a rating in excess of 10 percent for hypertension.

3. Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, while these issues were already on appeal, an August 2012 report of general information indicates that the Veteran submitted an increased rating claim for DM and a service connection claim for his eyes.  In a September 2012 statement, the Veteran stated that he wished to withdraw his claims for diabetic retinopathy and DM because "these conditions are on appeal."  When asked to clarify if the Veteran's intention was to withdraw his claims with regard to diabetic retinopathy and DM, the Veteran's representative submitted a brief listing those issues as before the Board.  Thus, the Board takes the Veteran's September 2012 withdrawal to be a withdrawal of the August 2012 claims and not a withdrawal of any of the issues on appeal.  Accordingly, the Board will proceed with appellate review of the issues of diabetic retinopathy and DM.

The issues of entitlement to a rating in excess of 10 percent for hypertension and entitlement to a rating in excess of 20 percent for DM are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetic retinopathy was caused by his service-connected diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy as secondary to service-connected DM have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Here, the Veteran is service connected for diabetes mellitus with erectile dysfunction.  In July 2012 the Veteran was seen at a Naval Hospital and diagnosed with diabetic retinopathy of both eyes.  Diabetic retinopathy is associated with diabetes mellitus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012).  Accordingly, resolving doubt in the Veteran's favor, the Board finds that service connection for diabetic retinopathy, as secondary to service-connected diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for diabetic retinopathy, as secondary to service-connected diabetes mellitus with erectile dysfunction, is granted.



REMAND

New VA examinations of the Veteran's hypertension and DM are necessary to make an informed decision.  The last VA examinations were performed in May 2010.  The briefs submitted by the Veteran's representative imply that these examination reports no longer reflect the current severity of the Veteran's hypertension and DM.  As the record indicates the possibility that there have been changes in the severity of the Veteran's hypertension and DM during the pendency of this remand, new VA examinations must be performed to ensure a complete and up-to-date record.  See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records dated from March 2009 forward and associate them with the claims folder.

2. Thereafter, schedule the Veteran for VA examinations to assess the current level of severity of his service-connected hypertension and diabetes mellitus with erectile dysfunction.  All manifestations of his hypertension and diabetes mellitus with erectile dysfunction should be identified and assessed.  Appropriate DBQs should be filled out for this purpose, if possible.

3. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


